DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a terminal wireless communicator”, “a terminal controller”, “an information processing device wireless communicator”, “a display section”, “an operation section”, and “an information processing device controller” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations: a processor or CPU. It is noted that that the functions performed or controlled by CPU are disclosed in a manner that transforms the general CPU or the 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
5.	Claims 1-17 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, specifically Shibata et al. (US 2018/0184485) teaches an information processing system (Communication system, Figure 1) comprising: a terminal device (Mobile terminal 100, Figure 1); and an information processing device (MFP 10, Figure 1), the terminal device including a 
However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, establish a communication connection with the 
Regarding claim 7, the prior art of record, Shibata et al. (US 2018/0184485) teaches a communication connection control method of an information processing device (A method executed by a communication device, Figures 1- 2), the communication connection control method comprising: establishing a communication connection with a terminal device (Mobile terminal 100, Figure 1) based on a second wireless communication scheme (an NFC I/F 22 for executing a wireless communication in accordance with communication scheme such as Blue-Tooth; paragraph 130, Figure 1).
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, performing connection confirmation display when the information processing device receives a first request from the terminal device with which the communication connection based on the second wireless communication scheme is established, the first request requesting a process relating to connection confirmation by a user, the connection confirmation display being display for prompting the process relating to the connection confirmation; transmitting a response to the terminal device in response to the first request when the information processing device receives the process relating to the connection confirmation from the user, the response indicating reception of the process relating to the connection confirmation; 	receiving a 
Regarding claim 12, the prior art of record, Shibata et al. (US 2018/0184485) teaches a non-transitory computer-readable storage medium storing a program executable by a terminal controller (Controller 130 comprises a CPU 132 and a memory 134, paragraph 31, Figure 1) of a terminal device (Mobile terminal 100, Figure 1), the program causing the terminal controller to: establish a communication connection with an information processing device based on a second wireless communication scheme (When the user brings the mobile terminal 100 closer to the MFP 10, a distance between the NFC I/F 122 of the mobile terminal 100 and the NFC I/F 22 of the MFP 10 becomes shorter than the maximum distance with which an NFC link can be established; paragraph 41). 
However, none of the prior art cited alone or in combination provides the motivation to teach a controller to, transmit a first request to the information processing device with which the communication connection based on the second wireless communication scheme is established, the first request requesting a process relating to connection confirmation by a user; receive a response to the first request, the response indicating reception of the process relating to the connection confirmation to the information processing device; transmit a second request to the information processing device in accordance with the response thus received, the second request requesting a 

Regarding claims 2-6, 8-11, 13-17 the instant claims are dependent on allowable claims and are thus allowable.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Asakura et al. (US 2018/0285035) discloses display, on the display unit, an inquiry screen for inquiring of an user whether a Wi-Fi connection via the Wi-Fi interface is to be established between the communication device and a terminal device.
	Ruan (US 2019/0272127) discloses connection selecting screen is a screen for allowing the user to select whether or not to establish a Wi-Fi connection with the specific multifunction peripheral.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675